                   Case 20-10475-BLS             Doc 662        Filed 07/23/20         Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                )
    In re:                                                      )   Chapter 11
                                                                )
    CRAFTWORKS PARENT, LLC, et al., 1                           )   Case No. 20-10475 (BLS)
                                                                )
                              Debtors.                          )   (Jointly Administered)
                                                                )
                                                                )   Objection Deadline: July 22, 2020 at 4:00 p.m.

               CERTIFICATE OF NO OBJECTION REGARDING DOCKET NO. 627

             The undersigned hereby certifies that, as of the date hereof, he has received no answer,

objection or other responsive pleading to the Third Monthly Fee Application of Klehr Harrison

Harvey Branzburg LLP for Payment of Compensation and Reimbursement of Expenses as Co-Counsel

for the Debtors for the Period from May 1, 2020 through May 31, 2020 (the “Application”) filed on

July 1, 2020.

             The undersigned further certifies that he has reviewed the Court’s docket in this case and

no answer, objection or other responsive pleading to the Application appears thereon. Pursuant to

the Notice of the Hearing, objections to the Application were to be filed and served no later than

July 22, 2020 at 4:00 p.m.



1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number are: Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License, LLC
      (2340); Craft Brewery Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks Intermediate Co,
      LLC (9810); CraftWorks Parent, LLC (3345); CraftWorks Restaurants & Breweries Group, Inc. (4820);
      CraftWorks Restaurants & Breweries, Inc. (2504); CraftWorks Restaurants & Breweries, LLC (0676); GB
      Acquisition, Inc. (5175); GB Franchise, LLC (7716); GB Kansas, LLC (0924); GB Maryland, Inc. (6439); GB
      Parent, Inc. (1281); GBBR Texas, Inc. (9904); Gordon Biersch Brewery Restaurant Group, Inc. (8023); Harbor
      East Brewery, LLC (7759); Logan’s Restaurants, Inc. (9987); Logan’s Roadhouse, Inc. (2074); Logan’s
      Roadhouse of Kansas, Inc. (8716); Logan’s Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old
      Chicago Franchising LLC (7249); Old Chicago of Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606);
      Old Chicago Oregon, LLC (5083); Old Chicago Parker Crossing, Inc. (9218); Old Chicago Taproom, LLC
      (5838); Old Chicago Westminster, Inc. (5759); Roadhouse Intermediate Inc. (6159); Roadhouse Midco Inc.
      (6337); Roadhouse Parent Inc. (5108); Rock Bottom Arizona, Inc. (4848); Rock Bottom License, LLC (9033);
      Rock Bottom of Minneapolis, Inc. (5762); Wadsworth Old Chicago, Inc. (4849); Walnut Brewery, Inc. (7405).
      The Debtors’ mailing address is 3011 Armory Drive, Suite 300, Nashville, TN 37204.



PHIL1 9042920v.1
                   Case 20-10475-BLS   Doc 662      Filed 07/23/20     Page 2 of 2




        Pursuant to the Order (I) Establishing Procedures for Interim Compensation and

Reimbursement of Expenses for Professionals; and (II) Granting Related Relief [Docket No. 264],

the Debtors are authorized to pay the applicant eighty percent (80%) of the requested fees and one

hundred percent (100%) of the expenses requested in the Application.


 Dated: July 23, 2020                  /s/ Domenic Pacitti
 Wilmington, Delaware                  KLEHR HARRISON HARVEY BRANZBURG LLP
                                       Domenic E. Pacitti (DE Bar No. 3989)
                                       Michael W. Yurkewicz (DE Bar No. 4165)
                                       919 N. Market Street, Suite 1000
                                       Wilmington, DE 19801
                                       Telephone: (302) 426-1189
                                       Facsimile: (302) 426-9193
                                       -and-
                                       KLEHR HARRISON HARVEY BRANZBURG LLP
                                       Morton R. Branzburg (admitted pro hac vice)
                                       1835 Market Street, 14th Floor
                                       Philadelphia, PA 19103
                                       Telephone: (215) 569-2700
                                       Facsimile: (215) 568-6603
                                       -and-
                                       KATTEN MUCHIN ROSENMAN LLP
                                       Steven J. Reisman (admitted pro hac vice)
                                       575 Madison Avenue
                                       New York, NY 10022
                                       Telephone: (212) 940-8800
                                       Facsimile: (212) 940-8876
                                       -and-
                                       KATTEN MUCHIN ROSENMAN LLP
                                       Peter A. Siddiqui (admitted pro hac vice)
                                       Ethan D. Trotz (admitted pro hac vice)
                                       525 W. Monroe Street
                                       Chicago, IL 60661
                                       Telephone: (312) 902-5200
                                       Facsimile: (312) 902-1061

                                       Attorneys for the Debtors and Debtors in Possession




PHIL1 9042920v.1
